Title: To Thomas Jefferson from Benjamin Rush, 29 April 1805
From: Rush, Benjamin
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Philadelphia April 29th. 1805.
                  
                  Mr Boudinot having lately built a house at Burlington in the state of New Jersey, and purposing to remove there with his family in the Course of two months, it is presumed he intends to resign the Directorship of the mint of the United States. Should this be the Case, I have been induced by the wishes of all the Other Officers of the mint, as well as by Other Considerations, to solicit the favor of being his Successor. Large Sacrifices made during our Revolution, more recent losses incurred by the Clamors, and Calumnies which have followed my new, and (Once) unpopular Opinions in medicine, a numerous family, and the near approach of that period of life, in which the labors of my profession must be performed with difficulty, will render the Appointment peculiarly acceptable to Dear Sir Your Sincere Old friend
                  
                     Benjn: Rush
                     
                  
                  
                     PS: I beg the Contents of this letter for the present, may be private.
                  
               